~-

-

12/03/02 TUE 0 8 : 4 7 FAX 7 0 3 3 0 5 1657 .,._-.----'

. B I A

SUPPLEMENT TO VOLUME 16 OF Tm
ADMINISTRATIVE DECISIONS
UNDER THE IMMIGRATION AND NATIONALITY
LAWS OF THE UNITED STATES.

MATTER

OF

HUANG

In Deportation Proceedings
A-20548982

'

Decided by BoardApril10,1978
(1J A B alien, whnae applicatlan for adjustment of atatus under section 245 of the h m i gration and NatioPality Act, E U.S.C. 1255,is denied by the District Director, is
authorhd by H C9.R 24631a)(4) to renew or resubdt his original application t o the
Immigration judge in deportation proceedings

(21 Under n IonKstandingagency Lnterpmtntion the resubmission of LB appUmtion for
adjustment of status belore aa immigrationjudge under 6 C.F.R. 245P(e)(41b, a d on
the same facts. does not constitute a new filing.

In renewing I section 245 application in deportation proceeding, a respondent has
satisfied the visa availabiliw requirementsof section246 if a vim wag available to hlm
when he orighatly filed bie application with the Diatrict Dimtor. (Matter of Rang.
Interim Decieion 2616 IBIA 1977) overruled.).

(8)

CHARGE:

Order. Act of 19S2-Seetion 241(a)(2). IQN Act [e UI,S.C.,lZ51(a)(2J]-Nonimmigrant student-remained longer than permitted

O N BEHALF OF mEWNDENT:
Hiram W. Kw an. Eequire
840 North Broadway, #200
Los Angeles, California 90012

ON BEHALFOF SEEVICE:
Paul C. Vincent
ChielRial Attorney

BY: Milbollan. Chnkman; Maoiatia. Appleman, andMaguire,Board Members
962.1

,

\

12/03/92 "E 08:47 FAX 703 305 1657

BIA

@
002
I

Interim Decision a2616

.

On September 27,1977, we dismissed the respondent's appeal from
an immigration judge's decision, denying adjustment of status under
section 245 of the Immigration and Nationality Act, 8 U,S.C. 1255,
and granting voluntary departure pursuant to section 244(el, 8
U,S.C. 12644e). The Immigration and Naturalization Service has filed
a motion for reconsideration, in which the respondent joins. The
motion will be granted,
The issue which we are asked t o reconsider involves the respondent's eligibiljty for relief under prection 245 of the Act, 8 U,S.C. 1255.'
The respondent, a native and citizen of the Republic of China, filed
an appliuation for adjustment of status with the District Director in
Los Angeles. claiming exemption from the labor certification
requirements of section 212(a)(14) of the Act, 8 U.S.C. 1182(a)(14),as
an investor, See 8 C.F.R. 212.8(b)(4). Denial of that application on
February 19.1975, was based on the District Director's finding that
the respondent did not qualify as an investor. Deportation proceedings were instituted approximately two months later. At his deportation hearing, held on July 3,1975,the respondent again applied for
adjustment of status, claiming eligibility on the basis of his earlier
investment. Aftcr consulting the current Department of State Visa
Bulletin, the immigration judge denied the application on the ground
that the respondent was statutorily ineligible for the relief since an
immigrant vis3 number waa not then available to him,as required by
the statute.
On appeal. the respondent argued that while a visa number was not
available a t the time of the deportation hearing, e visa number had
been available when he first submitted his application to the District
Director. We rejected this argument, holding that the denial by the
District Director effectively terminated the original appKmtion- We
further concluded that a new "filing"wasrequired when the respondent again applied for section 246 relief in deportation proceedings
pursuant t o 8 C.F.R. 245.2(a)l4). Hence, visa availability would
necessarily be determined as of the date of the new filing,
The Immigration and Naturalization Service did not file a brief on
appeal. It now urges, via motion, that we reverse our 'decision and
adopt a position substantially identical to that advanced by the
respondent on appeal, According b the Service, filing occurred when
Mr. Huang submitted his application t o the District Director, Later
The respnndcnl applld for adjustment of statua prior to the Immigration and
Nationality Act Amondmenta of 1976,Pub. L.94-671,90 Stat.W03. Whlle section 245
was one of the prolrisions ameaded, the cbangen should not &e& the eantinuing applicability ol thk deciaon. For further diecussion, see hotnote 1 01 our September 21,
1977, deciaion in th; case.
. .

362.2

-

I

-1

\

12/03/.02 TUE 0 8 : 4 8 FAX 703 305 1057

BIA

I

I

Interim Decision a 8 1 6

*

‘

consideration of his application by the immigration judge did uot constitute a pew filing because the respondent is authorized by 8 C.F.R.
246.ZIaI14) to “renew” or resubmit his original application in deportation procxtedings. Visa availability, under this theory, need only be
established at the time of the filing with the District Director. In its
motion, the Service maintains that in actual practice, both the Immigralion Service and the immigration judges have long treated the
presentation of the application to the immigration judge aa a renewal
of the original application Thus, it characterizes its position as a
longstailding agency interpretation and reminds us that unless
plainly erroneous or inconsistent with the regulation, an agency’s
construction of its own administrative regulation is entitled to
authoritative weight. Zuber v. Allen. 396 U.S. 168 (19693; Bowlee v.
Seminole Rock Co., 325 U.S. 410 (1945).
I n lighl. of the Dumber of cases, past and pending, which have been
appealed on precisely the issue now before us, we question the Service’s appreciation of the actual practice of immigration judges in this
a r e a lrongstanding or not, our experience would indicate that the
Service’s position is not widely known. These reservations notwithstanding, we are well aware of the principle that deference is due to
an interpretation given an administrative regulation by the federal
agency entrusted with its promulgation and implementation. INS v.
Stcmisic, 896 U.S. 62 (1969); Bingler v. Johnson, 894 US,741 (1909);
Udal1 v. Tallma% 380 US. 1 (1966). The Service’s construction of 8
C.l;‘.R. 246.2(a)(4) is a reasonable interpretation of the regulation. We
shall adopt it a s controlling. We, therefore, hold that in renewing an
application for adjustment of status in deportation proceedings pursuant t o 8 C.F.R. 245.2(a)(4), a respondent has satisfied the visa
availability requirement of section 246 if a visa was available to him
when he originally filed his application with the District Director.
The motion for reconsideration will be granted.’
ORDERr The motion for reconsideration ie granted; our dscision
in this cage, dated September 27,1977, is reversed. The record file is
remanded to the immigration judge for his reconsideration of the
a In thc Respondentb Answer to Motion for heonsideretion, the raspandent eugg & ~ ,i
u rn additional basis for rmpening the pmceedings. the fact that he b MW the
be)ieficiary or oa approved Form I-180 (Petition b Classify Statu of Alien Relative fur
Issuannec OI Immigrant Visa). If, on remand. the respondent nbandona hia investor elaim
altogether and pursues, instend, B new claim of eligibdty aa &nespouse of a laurinl per-

manent resident under section 2081a)12) of the statute, 8 U.S.C. 115S(aHZJ, his action
m y result in the crentlon of a new filing data. M. Mattsr of Jo, Interim Deeieion e412

(BIA 1976).

362.3

]12/03/02
--.

I

Tzl'E 0 8 : 4 8 FAX 703 305 1 6 5 7

B IA

@ 004

Interim Decision #2616

respondent's application for adjustment of status in light of the foregoing opinion.
Board Mcmbcr Ralph Farb abstained from consideration of this
case.

.I-

$62.4
~US.GOVERNMENTPRlNTINGOmCE:1980 0-3294399

I

I

